USCA4 Appeal: 22-1572      Doc: 16         Filed: 07/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1572


        BRIAN HORSLEY,

                            Plaintiff - Appellant,

                     v.

        KBP INVESTMENTS; FQSR, LLC, trading as KBP Foods; GBENGA
        OLAGBAJU, KFC, General Manager,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:20-cv-03241-PX)


        Submitted: July 18, 2022                                          Decided: July 22, 2022


        Before NIEMEYER, KING, and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Brian Horsley, Appellant Pro Se. James Randall Coffey, FISHER & PHILLIPS LLP,
        Kansas City, Missouri, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1572      Doc: 16         Filed: 07/22/2022     Pg: 2 of 2




        PER CURIAM:

               Brian Horsley seeks to appeal the district court’s orders denying his motion to

        postpone or stay a telephone conference and denying his second motion for an expedited

        protective order. This court may exercise jurisdiction only over final orders, 28 U.S.C.

        § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

        Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        orders Horsley seeks to appeal are neither final orders nor appealable interlocutory or

        collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction and deny as

        moot Horsley’s motion for a stay pending appeal. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2